DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 08/09/2021. Claim(s) 1-32 are currently pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/09/2021 in regards to the 35 USC 112 Rejection of Claim 31 have been fully considered but they are not persuasive. The 112 rejection until appropriate corrections are made. 
Applicant’s arguments with respect to claim(s) 1, 4, 8-10, 15-16, 19, 23-25, 30-32 have been considered but they are not persuasive. 
Applicant's arguments filed on 08/09/2021, Page(s) 12-16 in regards to Claim(s) 1, 16, 31 & 32 have been fully considered but they are not persuasive. 
In response to the Applicant’s Argument, the Examiner respectfully disagrees with the Argument/Remarks and Presents and updated Analysis in this current Official Correspondence. 
LUBECK teaches, suggests and describes detailed methodology similar in concept and scope to the stated claim limitation that includes identifiers, destinations, acceptance/rejection and various other elements transportation requests messages. 
Moreover, LUBECK details messages types that includes identifiers and (¶ [0042] and destinations (¶ [0029]). In addition, LUBECK teaches the rejection of messages (¶ [0034]).  
. 

Claim Rejections - 35 USC § 112
Claim 31, includes the limitation(s) “mean for…” which has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the phrase “means for” that does not have a linking structural modifier. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim(s) 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 4, 8-10, 15-16, 19, 23-25, 30-32 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by LUBECK et al. (US 2018/0268710 A1).
Re Claim 1, 16 & 31-32, LUBECK teaches a method of performing information exchange for a transportation service by a user device, the method comprising: 
transmitting a transportation request message to a transportation entity wirelessly, the transportation request message comprises one or more message information elements including an identifier for the user device and a requested destination; (LUBECK; FIG. 1-2; ¶ [0019]-[0025], [0029], [0042]; The embodiment(s) detail transmitting a request for transportation for a mobile device, the message contains and is associated with a user device, an identifier and a destination.) 
receiving a transportation response message from the transportation entity wirelessly, the transportation response message comprises one or more message information elements including acceptance or rejection of the transportation request message; and (LUBECK; FIG. 1-2; ¶ [0019]-[0025], [0034], [0044]; The transporter sends a response to the requestor of confirmation and acceptance of messages.) 
transmitting a transportation confirm message to the transportation entity wirelessly in response to the acceptance in the transportation response message, the transportation confirm message comprises one or more message information elements including the identifier for the user device. (LUBECK; FIG. 1-2; ¶ [0028]-[0029], [0033]-[0036], [0042]; The sending of a confirmation message to the transporter, that has associated identification information of the requester.) 

LUBECK discloses the method of claim 1, wherein the one or more message information elements in the transportation request message further comprise at least one of a type of transport device requested, a number of users, a validity time for the transportation request message, a maximum travel time or required destination arrival time, or a combination thereof. (LUBECK; FIG. 1; ¶ [0012]; The arrival time associated with a client transportation.) 

Re Claim 8 & 23, LUBECK discloses the method of claim 1, further comprising: 
transmitting a transportation status request message to the transportation entity wirelessly, the transportation status request message comprises one or more message information elements including a query for information related to a current location; and (LUBECK; FIG. 1, Table; ¶ [0037]-[0041], [0044]; The system sends periodic updates of the location of the transporter.) 
receiving a transportation status message from the transportation entity wirelessly, the transportation status message comprises one or more message information elements including information related to the current location. (LUBECK; FIG. 1, Table; ¶ [0037]-[0041], [0044]; The system sends periodic updates of the location of the transporter.)

Re Claim 9 & 24, LUBECK discloses the method of claim 8, further comprising determining an estimate of arrival to the requested destination using the information related to the current location. (LUBECK; FIG. 1; ¶ [0012]; Calculating the time-of-arrival of the vehicle at the choose location.) 

Re Claim 10 & 25, LUBECK discloses the method of claim 1, further comprising: 
transmitting a transportation status request message to the transportation entity wirelessly, the transportation status request message comprises one or more message information elements including the identifier for the user device, a query for information related to an estimate of arrival to the requested destination; and (LUBECK; FIG. 1; ¶ [0023]-[0024]; A identifier associated with the requestor.) 
receiving a transportation status message from the transportation entity wirelessly, the transportation status message comprises one or more message information elements including the estimate of arrival to destination. (LUBECK; FIG. 1; ¶ [0012]; Calculating the time-of-arrival of the vehicle at the chosen location.) 

Re Claim 15 & 30, LUBECK discloses the method of claim 1, wherein the transportation entity comprises a transport vehicle, a transport server, or both. (LUBECK; FIG. 1; ¶ [0005], [0019]-[0041]; The system describes includes transport vehicles.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of Bansal et al. (US 2020/0217673 A1). 
Re Claim 2 & 17, LUBECK discloses the method of claim 1, yet does not explicitly suggest wherein the transportation request message, the transportation response message, and the transportation confirm message are dedicated messages in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C- V2X) communication, or a 5G New Radio (NR) communication.  
However, in analogous art, Bansal teaches wherein the transportation request message, the transportation response message, and the transportation confirm message are dedicated messages in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C- V2X) communication, or a 5G New Radio (NR) communication. (Bansal; FIG. 1; ¶ [0001]-[0005], [0013], [0044]-[0028]; The embodiment(s) detail transportation requests of ride sharing apps, the sending acceptance (confirmation) responses, via a dedicated link such as a V2X message or 5G communication response.) 
LUBECK in view of Bansal to send dedicated responses in a ride share application for the reasons of matching riders to driver devices for a ride sharing service based on V2X messaging so that delays associated with matching riders are minimized. (Bansal Abstract & Summary) 

Claim(s) 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of CAVLACNTI et al. (US 2018/0159935 A1). 
Re Claim 3 & 18, VAVALCANTI discloses the method of claim 1, yet does not explicitly suggest wherein the transportation request message, the transportation response message, and the transportation confirm message are encapsulated in data payloads in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C-V2X) communication, or a 5G New Radio (NR) communication.  
However, in analogous art, CAVALCANTI teaches wherein the transportation request message, the transportation response message, and the transportation confirm message are encapsulated in data payloads in a Device-to-Device (D2D) communication link, comprising one or more of a dedicated short-range communication (DSRC), a cellular Vehicle-to-Everything (C-V2X) communication, or a 5G New Radio (NR) communication. (CAVALCANTI; FIG. 1-7; ¶ [0023]-0025], [0053]-[0054], [0069]; The encapsulation of D2D communication that includes D2D, 5G and V2X communication among wireless devices and vehicles.) 
LUBECK in view of CAVALCANTI to send encapsulated payloads for the reasons of improving the technology in a V2X communication platform that consists of device to vehicle communication. (CAVALCANTI Abstract & ¶ [])  

Claim(s) 5-7, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of Magazinik et al. (US 2017/0191842 A1). 
Re Claim 5 & 20, LUBECK discloses the method of claim 1, yet does not explicitly suggest wherein the one or more message information elements in the transportation request message further comprise at least one of a user type, a willingness to share transport vehicle, a maximum fare, a requested departure time, a beacon proximity threshold, or a combination thereof.  
However, in analogous art, Magazinik teaches wherein the one or more message information elements in the transportation request message further comprise at least one of a user type, a willingness to share transport vehicle, a maximum fare, a requested departure time, a beacon proximity threshold, or a combination thereof.  (Magazinik; FIG. 1-6; ¶ [0010]-[0013], [0016], [0068]-[0084]; The ride share information includes a pickup time (requested departure time).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of Magazinik to send 

Re Claim 6 & 21, LUBECK discloses the method of claim 1, yet does not explicitly suggest wherein the one or more message information elements in the transportation response message further comprise at least one of a transportation type, a transportation identifier, a fare, an indication of whether the transportation is shared or individual, an estimated time of arrival for pickup and an estimated time of arrival to destination, or a combination thereof'.  
However, in analogous art, Magazinik teaches wherein the one or more message information elements in the transportation response message further comprise at least one of a transportation type, a transportation identifier, a fare, an indication of whether the transportation is shared or individual, an estimated time of arrival for pickup and an estimated time of arrival to destination, or a combination thereof'. (Magazinik; FIG. 1-6; ¶ [0060]-[0087]; The messages include and are associated with fare, pick-up time, arrival time.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of Magazinik to send pickup times to the ride share user for the reasons of specifying a pickup location and time in a transportation request. (Magazinik Abstract & ¶ [0060]) 

Re Claim 7 & 22, LUBECK discloses the method of claim 1, yet does not include wherein the one or more message information elements in the transportation confirm 
However, in analogous art, Magazinik teaches wherein the one or more message information elements in the transportation confirm message further comprise at least one of the requested destination and estimated time of arrival for pickup, or a combination thereof. (Magazinik; FIG. 1-6; ¶ [0057]-[0093]; The embodiment(s) include destination and arrival times.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of Magazinik to include a destination in a transportation message for the reasons of specifying destination and pickup times in a ride share message. (Magazinik Abstract & ¶ [0057], [0087], [0090]) 

Claim(s) 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of TUUKKANEN et al. (US 2016/0033289 A1). 
Re Claim 11 & 26, LUBECK discloses the method of claim 10, yet does not explicitly suggest wherein the estimate of arrival to destination comprises one or more of estimated time of arrival to destination and estimated number of stops to destination.  	
However, in analogous art, TUUKKANEN teaches wherein the estimate of arrival to destination comprises one or more of estimated time of arrival to destination and estimated number of stops to destination. (TUUKKANEN; FIG. 1-3; ¶ [0057]; The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of TUUKKANEN to estimated arrival times for the reason of calculating a final estimate time of arrival for a destination location. (TUUKKANEN Abstract & ¶ [0057]) 

Claim(s) 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of Whitt et al. (US 2019/0378055 A1). 
Re Claim 12 & 27, LUBCECK discloses the method of claim 10, yet does not explicitly suggest wherein the one or more message information elements in the transportation status message further includes a destination of the transport vehicle nearest the requested destination.  
However, in analogous art, Whitt teaches wherein the one or more message information elements in the transportation status message further includes a destination of the transport vehicle nearest the requested destination. (Whitt; FIG. 1-11; ¶ [0055]-[0056]; The embodiment(s) display destination location information with provider close to the requester.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of Whitt to determine the allocation of vehicles to riders based on a matching system that provides location information of providers. (Whitt Abstract & ¶ [0055]-[0056]) 

Claim(s) 13-14, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUBECK et al. (US 2018/0268710 A1) and further in view of Aich (US 2020/0104963 A1). 
Re Claim 13 & 28, LUBECK discloses the method of claim 1, further comprising: transmitting a transportation complete request message to the transportation entity wirelessly, the transportation complete request message comprises one or more message information elements including the identifier for the user device, and (LUBECK; FIG. 1-2; ¶ [0019]-[0025]; The embodiment(s) detail transmitting a request for transportation for a mobile device, the message contains and is associated with a user device, an identifier and a destination.)
LUBECK does not explicitly suggest a request to disembark; receiving a transportation complete acknowledgement message from the transportation entity wirelessly, the transportation complete acknowledgement message comprises one or more message information elements including an estimate of arrival to destination and a confirmation of the request to disembark.  
However, in analogous art, Aich teaches a request to disembark; (Aich; FIG. 1-3; ¶ [0017]-[0028]; A request for a drop off.) 
receiving a transportation complete acknowledgement message from the transportation entity wirelessly, the transportation complete acknowledgement message comprises one or more message information elements including an estimate of arrival to destination and a confirmation of the request to disembark. (Aich; FIG. 1-3; ¶ [0017]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LUBECK in view of Aich to request a drop off for the reasons of providing a transportation provider with a destination location of a rider. (Aich Abstract & ¶ [0017]) 

Re Claim 14 & 29, LUBECK-Aich discloses the method of claim 13, further comprising: 
receiving a transportation complete response message from the transportation entity wirelessly, the transportation complete response message comprises one or more message information elements including the identifier for the user device, and (LUBECK; FIG. 1-2; ¶ [0019]-[0025]; The embodiment(s) detail transmitting a request for transportation for a mobile device, the message contains and is associated with a user device, an identifier and a destination.)
including at least one of an ingress location, an egress location, a fare and a request to provide periodic signals to validate that the user device has exited the transport vehicle. (Aich; FIG. 1-3; ¶ [0013]-[0033]; The embodiment(s) include destination location, verification, drop off and pick up information.)  

                                                                                                                                                                                               


Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457